Exhibit 10.23e AMENDMENT NO. 6 (dated and effective December 14, 2007) to CREDIT AGREEMENT (that was dated as of September 14, 2004) by and among LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent and Co-Lead Arranger, WACHOVIA CAPITAL MARKETS, LLC, as Co-Lead Arranger, WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent, the LENDERS, and CENTENE CORPORATION, as Company In consideration of their mutual agreements herein and for other sufficient consideration, the receipt of which is hereby acknowledged, CENTENE CORPORATION, a Delaware corporation (Company), LASALLE BANK NATIONAL ASSOCIATION (Administrative Agent), and the Lenders agree as follows: 1.Definitions; Section References. The term Original
